IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Chris Jazz Christian Academy,                   :
                   Petitioner                   :
                                                :   No. 295 C.D. 2020
               v.                               :
                                                :   Submitted: October 23, 2020
Department of Human Services,                   :
                 Respondent                     :


BEFORE:        HONORABLE PATRICIA A. McCULLOUGH, Judge
               HONORABLE MICHAEL H. WOJCIK, Judge
               HONORABLE J. ANDREW CROMPTON, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE McCULLOUGH                                                FILED: January 15, 2021


               Chris Jazz Christian Academy (Academy) petitions for review of the
February 5, 2020 order of the Chief Administrative Law Judge for the Department of
Human Services (Department), Bureau of Hearings and Appeals (Bureau), adopting in
its entirety the adjudication and recommendation of an Administrative Law Judge
(ALJ) denying the Academy’s appeal from the Department’s decision to refuse to
renew the Academy’s first provisional certificate of compliance to operate a group
child day care home.
               The Academy was a group child day care home1 located at 3014 North
24th Street, Philadelphia, Pennsylvania, which was owned and operated by Robin Hall


       1
         A “group child day care home” is defined as “[t]he premises in which care is provided at one
time for more than six but fewer than 16 older school-age level children or more than six but fewer
(Footnote continued on next page…)
(Owner), pursuant to a provisional certificate of compliance.2 (Certified Record (C.R.)
at 8, 34-35.)       On December 6, 2018, a Department certification representative
conducted a renewal inspection of the facility. (C.R. at 12.) During the inspection, the
Department representative noted multiple regulatory violations related to, inter alia,
liability insurance; the availability of certificates of compliance and applicable
regulations; age and training of staff; suitability of persons in the facility; general
requirements for facility persons; ratio requirements; water and refrigeration; first-aid
kits; fire drills; rest equipment; the supervision of children; agreements with parents;
emergency contact information; child health information; adult health information;
meals; pick-up and drop-off points; adult child records; and the content of adult records.
(C.R. at 12-13.)
               The Department notified Owner of the violations that were discovered
during its inspection on December 6, 2018, and requested the Academy’s plans to
correct the cited violations. (C.R. at 13.) The Academy submitted plans on January 4,
2019, and January 31, 2019, which the Department accepted. (C.R. at 13.) The
Department issued a first provisional certificate of compliance effective from
December 27, 2018, through June 27, 2019. (C.R. at 13, 34-35.)
               On May 16, 2019, a certification representative conducted a second
renewal inspection of the facility.              (C.R. at 13.)        During this inspection, the
Department’s representatives again noted multiple regulatory violations, regarding,
inter alia, pertinent laws and regulations; age and training of staff; suitability of persons

than 13 children of another age level who are unrelated to the operator. The term includes a facility
located in a residence or another premises.” 55 Pa. Code § 3280.4.

       2
          “A child day care license is referred to as a certificate of compliance.” Musheno v.
Department of Public Welfare, 829 A.2d 1228, 1229 (Pa. Cmwlth. 2003). The Department’s
regulations provide for the issuance of a provisional certificate of compliance “if the facility or agency
is in substantial, but not complete, compliance” with applicable regulations. 55 Pa. Code § 20.54(a).


                                                    2
in the facility; general requirements for facility persons; protective electrical covers;
water; first-aid kits; building surface requirements; paint; child health information;
adult health information; meals; food groups; and the content of adult records. (C.R.
at 13-14.) The Department notified Owner of the violations as a result of the May 16,
2019 inspection and requested the Academy’s plans to correct the cited violations.
(C.R. at 14.) On June 3, 2019, the Department accepted the Academy’s plans of
correction for all violations except Violation #4, relating to the suitability of persons in
the facility. (C.R. at 21-22.)
                On July 8, 2019, the Department issued a notice of refusal to renew the
Academy’s first provisional certificate of compliance to operate a group child day care
home. (C.R. at 12-16.) The notice cited the Academy’s repeat violations of certain
regulations including those related to age and training of staff; the suitability of persons
in the facility; general requirements for facility persons; water; first-aid kits; child
health information; adult health information; and meals. (C.R. at 14.) The notice
further explained:
                The repeated regulatory noncompliance, as described above,
                constitutes a failure to comply with the Human Services
                Code[3] and the Department’s regulations and requirements,
                failure to comply with acceptable plans to correct
                noncompliance items, and gross incompetence, negligence,
                and misconduct in operating the facility. Each of these
                conditions, in themselves, constitutes sufficient legal
                grounds to refuse to renew your first provisional certificate
                of compliance to operate a group child [day] care home.
(C.R. at 14.)
                By letter dated July 12, 2019, Owner wrote “an approval letter to prove
[her] Certificate of Compliance.”        (C.R. at 10.)     Therein, Owner explained the

       3
        Human Services Code (formerly the Public Welfare Code), Act of June 13, 1967, P.L. 31,
as amended, 62 P.S. §§ 101-1503.


                                              3
violations and corrective measures taken since the last inspection. (C.R. at 10-11.) It
was not signed by Owner. (C.R. at 11.) The Department treated this as an appeal of
the July 8, 2019 notice, and the matter was assigned to an ALJ. (C.R. at 8, 9.) The
Department notified the Academy that the Bureau would schedule a hearing on the
appeal. (C.R. at 9.)
             Instead, on July 30, 2019, the Department issued a Rule to Show Cause
directing the Academy to address why the appeal should not be dismissed for lack of
jurisdiction given Owner’s July 12, 2019 letter, which appeared to concede that at least
some of the violations had occurred. (C.R. at 47.) Citing Section 1026(b) of the Human
Services Code, 62 P.S. § 1026(b), the Rule to Show Cause stated that “the Department
may refuse to issue a license for any violation of or noncompliance with the provisions
of the act or regulations.”     (C.R. at 47 (emphasis in original).)       Based on the
Department’s ability to revoke or deny a license based on a single regulatory violation,
and Owner’s admissions that the Academy violated several regulations, the Department
stated that the appeal raised no issues requiring a hearing or further proceedings. (C.R.
at 47.) The Rule also noted that the typed appeal letter did not have Owner’s signature
in violation of the General Rules of Administrative Practice and Procedure (GRAPP),
1 Pa. Code Part II. The Rule directed the Academy to
             respond to this Rule within thirty (30) days by filing a written
             response, with signature, that specifically addresses the
             above concerns including a concise explanation detailing the
             basis for the argument that the appeal should not be
             dismissed. The response must provide citation to any
             relevant statutory, regulatory[,] or decisional authority in
             support of the argument. Failure to set forth a legal
             argument that would warrant a hearing may be deemed a
             basis for the entry of a final order without a hearing (unless
             a hearing is otherwise required by statute) on the grounds
             that the response has raised no issues requiring further
             proceedings. Similarly, failure to submit a signed response


                                            4
             within the time allowed may be deemed in default and
             relevant facts stated in the Rule to Show Cause may be
             deemed admissions pursuant to 1 Pa. Code § 35.37. Further,
             the [Academy’s] failure to timely respond in writing will
             result in the dismissal of the above-captioned appeal.

(C.R. at 47 (emphasis added).)
             The Department did not receive a response from the Academy. On
October 8, 2019, the ALJ recommended dismissal of the Academy’s appeal due to lack
of jurisdiction and a filing defect. The ALJ found that Owner’s July 12, 2019 letter
admitted to multiple regulatory violations. (ALJ Adjudication, Findings of Fact (F.F.)
No. 3; C.R. at 52.) She concluded that the appeal raised no issues requiring a hearing
or further proceedings given the Academy’s concessions and the Department’s
authority to refuse renewal of a provisional certificate of compliance for one violation
of the applicable regulations. (C.R. at 53.) Further, Owner’s failure to submit a signed
copy of the July 12, 2019 letter constituted a filing defect. (C.R. at 52.)
             The ALJ also noted that the Department received no response to the Rule
to Show Cause by the Academy even though it was mailed to the Academy’s address
of record and was not returned as undeliverable. (ALJ Adjudication, F.F. Nos. 9-10;
C.R. at 53.) The ALJ concluded that the Academy’s failure to respond to the Rule to
Show Cause after being afforded adequate time to do so was an admission by the
Academy that the Department lacked jurisdiction. (C.R. at 54.) She reasoned that
“[s]ince [the Academy] failed to respond and failed to assert that it was [the
Academy’s] desire that the appeal continue, it would appear that [the Academy] is
admitting that the [Department] does not have jurisdiction in this matter, warranting
dismissal of the appeal.” (C.R. at 53.)
             By order dated February 5, 2020, the Bureau’s Chief Administrative Law
Judge adopted the ALJ’s adjudication and recommendation in its entirety. (C.R. at 50.)


                                            5
On February 18, 2020, the Academy timely filed an application/petition for
reconsideration, asserting that the Bureau should have held a hearing on the Academy’s
appeal, and simultaneously filed a pro se letter with this Court indicating its intent to
appeal the February 5, 2020 order. (C.R. at 56-61.) The Department denied the
Academy’s application/petition for reconsideration by order dated February 25, 2020.
(C.R. at 64.) The Academy, through counsel, thereafter filed a timely petition for
review with this Court.
               On appeal,4 the Academy argues that the Department erred by adopting
the ALJ’s recommendation to dismiss the appeal based on a lack of jurisdiction and
filing defect. In support, the Academy contends that the Department erred in finding
that the Academy did not respond to the Rule to Show Cause. The Academy further
contends that the Department erred in relying on the mailbox rule to support its
presumption that the Academy received the Rule to Show Cause. The Academy also
argues that the Department erred in failing to schedule a hearing on its appeal and
refusing to renew its provisional certificate of compliance.
               In addition to the merits of the Academy’s appeal, this Court must also
rule on the Department’s application to strike the Academy’s brief.5 The Department
argues that the Academy’s brief is defective under the Pennsylvania Rules of Appellate
Procedure. First, the Department contends that the Academy’s Statement of the Case
is defective because it is argumentative and does not contain citations to the record.
Second, the Department argues that the Academy has not divided its Argument section

       4
          Our scope of review in an appeal of an adjudication of the Department is limited to
determining whether constitutional rights were violated, whether an error of law was committed or
whether necessary findings of fact were supported by substantial evidence. Section 704 of the
Administrative Agency Law, 2 Pa. C.S. § 704; Lil Shining Stars, Inc. v. Department of Human
Services, 140 A.3d 83, 92 n.5 (Pa. Cmwlth. 2016).
       5
         On September 24, 2019, this Court ordered that the application to strike be decided at the
same time as the merits of the appeal. The Academy did not file an answer to the application to strike.


                                                  6
into six respective parts despite presenting six questions for review in its Statement of
the Questions Involved. Based on these defects, the Department asks this Court to
strike the Academy’s brief and order it to file an amended brief with appropriate
citations to the record and appropriately identified arguments.
             Rule 2101 of the Pennsylvania Rules of Appellate Procedure provides as
follows:

             Briefs and reproduced records shall conform in all material
             respects with the requirements of these rules as nearly as the
             circumstances of the particular case will admit, otherwise
             they may be suppressed, and, if the defects are in the brief or
             reproduced record of the appellant and are substantial, the
             appeal or other matter may be quashed or dismissed.

Pa. R.A.P. 2101 (emphasis added). Pursuant to Rule 2117(a)(4) of the Pennsylvania
Rules of Appellate Procedure, a petitioner’s statement of the case must be comprised
of facts and citations to the record. Pa. R.A.P. 2117(a)(4). Additionally, the appellate
rules require that a petitioner’s argument section be “divided into as many parts as there
are questions to be argued[.]” Pa. R.A.P. 2119(a).
             It is well established that “any party to an appeal before this Court [that]
fails to strictly comply with all provisions of the Pennsylvania Rules of Appellate
Procedure . . . is in peril of having its appeal dismissed; nevertheless, the Court will
consider the defect and whether meaningful review has been precluded.” Union
Township v. Ethan Michael, Inc., 979 A.2d 431, 436 (Pa. Cmwlth. 2009). Our Supreme
Court has cautioned that “[t]he extreme action of dismissal should be imposed by an
appellate court sparingly, and clearly would be inappropriate when there has been
substantial compliance with the rules and when the moving party has suffered no
prejudice.” Stout v. Universal Underwriters Insurance Co., 421 A.2d 1047, 1049 (Pa.
1980). Despite the Academy’s failure to strictly comply with the Pennsylvania Rules

                                            7
of Appellate Procedure, its position is clear. The Academy’s defects do not preclude
meaningful appellate review, and there is no indication that the Department has
suffered any prejudice.6 Accordingly, the Department’s application to strike is denied.
                Turning to the merits, we first address the Academy’s argument that the
Department erred in failing to schedule a hearing on its appeal. We agree with the
Academy. Section 504 of the Administrative Agency Law, 2 Pa. C.S. §504, requires
that a party receive notice of a hearing and the opportunity to be heard. However, a
hearing is not necessarily required where, for example, there are no factual issues in
dispute. Sal’s Restaurant, Inc. v. Department of Health, Bureau of Health Promotion
& Risk Reduction, 67 A.3d 57, 61 (Pa. Cmwlth. 2013).
               Here, although the Academy filed a timely appeal of the Department’s
July 8, 2019 letter, the ALJ issued a Rule to Show Cause stating that there were no
disputed facts given the Academy’s admissions of certain regulatory violations, rather
than scheduling a hearing on the Academy’s appeal. Indeed, we acknowledge that
Section 1026(b)(1) and (4) of the Human Services Code requires the Department to
revoke a license for the violation of or noncompliance with the Code’s provisions or
accompanying regulations or for “[g]ross incompetence, negligence[,] or misconduct
in operating the facility[.]” 62 P.S. §1026(b)(1), (4). Moreover, this Court has held
that even one violation of the Department’s regulations is sufficient to refuse or revoke
a license. Altagracia De Pena Family Day Care v. Department of Public Welfare, 943
A.2d 353, 356 (Pa. Cmwlth. 2007) (“It is well settled that one regulatory violation is

       6
          As noted, parties that file defective briefs or otherwise fail to comply with the Pennsylvania
Rules of Appellate Procedure typically risk having their cases dismissed. In this matter, however, the
Department has asked this Court to grant the Academy leave to amend its brief. Even though the
Department asks this Court to grant the Academy leave to amend its brief, we note that the Academy
did not itself request leave to amend its brief or otherwise respond to the Department’s application to
strike. Because we find that the Academy’s arguments in its brief are clear, despite the brief’s defects,
we decline to order the Academy to file an amended brief at this juncture.


                                                   8
sufficient to revoke a license issued by [the Department,] or . . . a registration certificate
. . . [.]”).
               However, we also acknowledge that the Department has held hearings
under similar circumstances where the appeal contained language explaining
regulatory violations or corrective action taken since the date of the inspection. For
example, in Tullis’s Little Lamb Daycare v. Department of Human Services (Pa.
Cmwlth., No. 164 C.D. 2018, filed March 6, 2019) (unreported),7 the Department
revoked a day care’s first provisional certificate of compliance for failure to comply
with the applicable regulations. In its appeal, the day care did not dispute that the
violations had occurred. Instead, the day care explained that the violations had since
been remedied and proposed a plan to improve operations going forward. The ALJ
held a hearing on the day care’s appeal, at which the Department’s certification
representatives testified and the day care’s director was given the chance to explain the
violations.
               Likewise, in many other cases, the Department has held hearings on day
care and learning center appeals despite the fact that there was no dispute that the
regulatory violations occurred. These appeals referenced corrections made, future
plans of action, or challenges to the consequences of the entities’ violations, i.e., the
revocation or refusal to renew the entities’ licenses or provisional certificates. See Lil
Shining Stars, Inc. v. Department of Human Services, 140 A.3d 83, 92 n.5 (Pa. Cmwlth.
2016); Aa to Zz Childcare & Learning Center v. Department of Human Services (Pa.
Cmwlth., No. 651 C.D. 2018, filed May 1, 2019); Momma D’s Day Care Center, LLC
v. Department of Public Welfare (Pa. Cmwlth., No. 2009 C.D. 2014, filed September


        7
         We cite Tullis’s Little Lamb Daycare for its persuasive value in accordance with section
414(a) of this Court’s Internal Operating Procedures, 210 Pa. Code § 69.414(a).


                                               9
23, 2015). It is unclear why the Department did not believe the Academy deserved the
same treatment.8
               We conclude that the Department’s actions are inconsistent with the basic
notions of due process, especially given that the Academy filed a timely appeal from
the Department’s July 8, 2019 letter and was notified by the Department that a hearing
would be scheduled. Accordingly, we vacate the Bureau’s order dismissing the




       8
          The ALJ also determined that Owner’s failure to submit a signed appeal constituted a
jurisdictional defect. Section 33.11 of the General Rules of Administrative Practice and Procedure
(GRAPP), requires that “the original copy of each pleading, submittal or other document shall be
signed in ink by the party in interest, or by his or its attorney[.]” 1 Pa. Code § 33.11. The Department
requires legal entities to comply with this provision in section 20.82(a) of its own regulations. 55 Pa.
Code § 20.82.
        Notwithstanding the applicability of section 33.11, section 504 of the Administrative Agency
Law also applies here, providing that “[n]o adjudication of a Commonwealth agency shall be valid as
to any party unless he shall have been afforded reasonable notice of a hearing and an opportunity to
be heard.” 2 Pa. C.S. § 504. In this case, the Academy filed its appeal without a written signature.
However, the Academy had a legal right to appeal the Department’s decision not to renew the
provisional certificate of compliance. See 55 Pa. Code § 20.82.
        The facts of this case also indicate that Owner attempted to comply with section 33.11 of
GRAPP. In a signed request for reconsideration, Owner stated that she was informed, by a
Department representative, that she needed to submit a signed appeal. (C.R. at 56.) Although vague,
Owner stated that she “turned [her] letters in.” (C.R. at 57.) The record also contains a letter wherein
Owner writes: “I would like to request an appeal to have my provisional certificate of compliance
renewed. I sent in an appeal to Jamila Dashiell. Ms. Dashiell requested that I send in another appeal
because it [lacked] a signature. I have complied, but Ms. Dashiell hasn’t received the new appeal.”
(C.R. at 58.) The Department has not contested this fact and does not address it in its appellate brief.
        In any event, it is not clear whether the Department relied solely on the lack of signature in
dismissing the case or because the Academy’s appeal failed to raise any issues. The ALJ seemed to
conflate these issues in her discussion. Our review has not revealed any cases where the mere failure
to sign an appeal of the Department’s decision not to renew a first provisional certificate of
compliance results in a jurisdictional defect that would deprive the Department of its ability to review
a timely filed appeal in a case in which it clearly has jurisdiction over the subject matter.



                                                  10
Academy’s appeal and remand for the Bureau to hold the hearing that the Academy
seeks.9


                                           ________________________________
                                           PATRICIA A. McCULLOUGH, Judge




      9
        Given our disposition in this matter, we need not address the Academy’s remaining
arguments.


                                           11
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Chris Jazz Christian Academy,            :
                   Petitioner            :
                                         :    No. 295 C.D. 2020
            v.                           :
                                         :
Department of Human Services,            :
                 Respondent              :


                                     ORDER


            AND NOW, this 15th day of January, 2021, the order of the Chief
Administrative Law Judge for the Department of Human Services (Department),
Bureau of Hearings and Appeals, dated February 5, 2020, is hereby VACATED, and
this matter is REMANDED for the Department to hold a hearing on Chris Jazz
Christian Academy’s (the Academy) appeal in accordance with the foregoing
opinion. The Department’s application to strike the Academy’s brief is DENIED.
            Jurisdiction relinquished.



                                             ________________________________
                                             PATRICIA A. McCULLOUGH, Judge